Citation Nr: 0943442	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  06-37 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for left hip arthritis, 
including as secondary to the Veteran's service-connected 
left knee left knee disability.  

2.  Entitlement to service connection for right hip 
arthritis, including as secondary to the Veteran's service-
connected left knee left knee disability.  

3.  Entitlement to service connection for lower back 
arthritis, including as secondary to the Veteran's service-
connected left knee left knee disability.  

4.  Entitlement to service connection for radiculopathy/lower 
radicular group, claimed as nerve problems, including as 
secondary to the Veteran's service-connected left knee left 
knee disability.  

5.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), including as secondary to medications 
for the Veteran's service-connected left knee left knee 
disability.  

6.  Entitlement to service connection for depression, 
including as secondary to the Veteran's service-connected 
left knee left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to 
January 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.

The record reveals that the Veteran was scheduled for an 
October 2007 videoconference hearing before a Veterans Law 
Judge.  The Veteran did not appear for his hearing.  
Accordingly, the Veteran's claim will be considered without 
the benefit of such hearing.  

The issue of entitlement to service connection for depression 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  The evidence of record does not reflect that the Veteran 
had left hip arthritis at any point during the appeal period.

2.  The evidence of record does not reflect that the Veteran 
had right hip arthritis at any point during the appeal 
period.

3.  The evidence of record does not reflect that the Veteran 
had lower back arthritis at any point during the appeal 
period.

4.  The evidence of record does not reflect that the Veteran 
had radiculopathy/lower radicular group, claimed as nerve 
problems, at any point during the appeal period.

5.  The evidence of record does not reflect that the Veteran 
had GERD at any point during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left hip 
arthritis have not been met.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2009).

2.  The criteria for service connection for right hip 
arthritis have not been met.  38 U.S.C.A. § 1131; 38 C.F.R. 
§§ 3.303, 3.310.

3.  The criteria for service connection for lower back 
arthritis have not been met.  38 U.S.C.A. § 1131; 38 C.F.R. 
§§ 3.303, 3.310.

4.  The criteria for service connection for 
radiculopathy/lower radicular group, claimed as nerve 
problems, have not been met.  38 U.S.C.A. § 1131; 38 C.F.R. 
§§ 3.303, 3.310.

5.  The criteria for service connection for GERD have not 
been met.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, entitlement to service connection requires evidence 
of a current disability.  See McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 
(Fed Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997)).  To be present as a current disability, there must be 
evidence of the condition at some time during the appeals 
period.  McClain, 21 Vet. App. at 321; Gilpin, 155 F. 3d at 
1556.

History and Analysis

The Veteran's service treatment records are negative for any 
complaints, treatment or diagnosis of right or left hip 
arthritis, lower back arthritis, radiculopathy/lower 
radicular group or GERD.

The evidence of record before the Board contains no 
indication that the Veteran currently has right or left hip 
arthritis, lower back arthritis, radiculopathy/lower 
radicular group or GERD disabilities.  The Board notes that 
the Veteran does suffer from a service connected left knee 
disability and his VA treatment records also show active 
problems such as hyperlipidemia, obesity, osteoarthros, 
alcohol dependency, depressive disorder and nicotine 
dependency.  However, there are no medical records or 
diagnoses showing right or left hip arthritis, lower back 
arthritis, radiculopathy/lower radicular group or GERD, 
however.  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.  

The requirement of the existence of a current disability is 
satisfied when a Veteran has a disability at the time he 
files his claim for service connection or during the pendency 
of that claim, even if the disability resolves prior to 
adjudication of the claim.  MClain, 12 Vet. App. at 321.  
Based on the definition in 38 C.F.R. § 4.1, the term 
disability "should be construed to refer to impairment of 
earning capacity due to disease, injury, or defect, rather 
than to the disease, injury, or defect itself." Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

In the absence of a current disability, as defined by 
governing law, a claim for service connection must be denied.  
The Veteran has not provided any medical evidence showing 
right or left hip arthritis, lower back arthritis, 
radiculopathy/lower radicular group or GERD during the appeal 
period for VA disability compensation purposes.  Under these 
facts, a "disability" for VA compensation benefit purposes is 
not shown to be present in this case.  

In this case, it has not been shown that the Veteran 
currently has right or left hip arthritis, lower back 
arthritis, radiculopathy/lower radicular group or GERD.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim for service 
connection for right and left hip arthritis, lower back 
arthritis, radiculopathy/lower radicular group or GERD must 
be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and to Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159 (2009).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
insufficiency in the timing or content of VCAA notice is 
harmless if the errors are not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) 
(VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In this case, the Veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claims for service connection by a 
letter in May 2006, before the adverse rating decisions that 
are the subject of this appeal.  This May 2006 letter 
provided the Veteran with the specific notice required by 
Dingess, supra.  The Board concludes that VA has met its duty 
to notify the Veteran concerning his claim. 

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
The record contains his service treatment records.  The 
record also contains all available VA treatment records.  
Statements of the Veteran and his representatives have been 
associated with the record.  The Veteran has been accorded 
ample opportunity to present evidence and argument in support 
of the appeal.  Neither the Veteran nor his representative 
has indicated that there are any available additional 
pertinent records to support his claim.  

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the Veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. §§ 
3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service- 
connected disability.  This requirement could be satisfied by 
competent evidence showing post-service treatment for a 
condition, or other possible association with military 
service.  38 C.F.R. § 3.159(c)(4).

In this case, there is no medical evidence that shows the 
Veteran currently has right and left hip arthritis, lower 
back arthritis, radiculopathy/lower radicular group or GERD, 
the Veteran's service treatment records are silent regarding 
any of these disabilities, there are no circumstances that 
would trigger a presumption of service connection, and there 
is no competent evidence that suggests these claimed 
disabilities is related to any established event, injury, or 
disease in service.  The Board, therefore, concludes that the 
elements of 38 C.F.R. § 3.159(c)(4) are not met and 
examination is not required in this instance.

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for left hip arthritis is denied.  

Service connection for right hip arthritis is denied.  

Service connection for lower back arthritis is denied.  

Service connection for radiculopathy/lower radicular group, 
claimed as nerve problems, is denied.  

Service connection for GERD is denied.  


REMAND

The Veteran has claimed entitlement to service connection for 
depression due to his service-connected left knee disability.  
However, given a review of the entire record, the Board must 
take a liberal construction of his claim, in that his claim 
is better characterized as entitlement to service connection 
for depression, including as secondary to the Veteran's 
service-connected left knee left knee disability.  

The Veteran's service treatment records reflect that on his 
November 1982 separation examination report of medical 
history, the Veteran noted he either had or was suffering 
from nervous trouble.  

VA treatment records from 2001 to 2006 show the Veteran was 
diagnosed with and treated for depression and depressive 
disorder.  

A June 2006 VA examiner noted that the Veteran said he was 
depressed in the military even before he hurt his knee.  The 
examiner diagnosed the Veteran with major depressive 
disorder, recurrent, without psychotic features.  The 
examiner opined that the Veteran's depression was already 
present prior to injuring his knee and was therefore not 
related to his knee condition.  However, the Board notes that 
the examiner did not provide an opinion regarding whether the 
Veteran's depression was in any way related to his military 
service, not just as secondary to his service-connected left 
knee disability.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Though the Veteran was not officially diagnosed with a 
psychiatric disorder while in service, he did report nervous 
trouble and "the fact that a condition was not diagnosed 
cannot, by itself, serve to rebut a subsequent expert 
diagnosis."  Hanson v. Derwinski, 1 Vet. App. 512, 516 
(1991).  The Veteran's service treatment records contain an 
indication of nervous trouble.  His VA treatment records 
dating from 2001 to present reflect diagnoses of depression.  
The June 2006 VA examiner noted that the Veteran complained 
of being depressed starting in the military.  The Veteran is 
competent to attest that he has experienced depression 
symptoms, including anxiety, since exit from service.  His 
separation report of medical history showing nervous trouble 
and reports of a continuity of symptomatology can satisfy the 
requirement for evidence that the claimed disability may be 
related to service.  See McLendon, supra.  The threshold for 
finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 
Vet. App. at 83.  

Therefore, the Board is of the opinion that the Veteran 
should be afforded a VA psychiatric examination to determine 
if he currently has any psychiatric disorders that are 
related to his period of service, including depression.  The 
Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2009). 

The Board also notes that the Veteran has been receiving 
mental health treatment through VA and the most recent 
records reflecting this treatment are from October 2006.  
There may be additional more current VA treatment records not 
included in the Veteran's claims file; these must be 
obtained.  See 38 C.F.R. § 3.159(c)(2).

The Court of Appeals for Veterans Claims has long held that 
the duty to assist includes requesting information and 
records from the Social Security Administration which were 
relied upon in any disability determination.  See Hayes v. 
Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain 
evidence from the Social Security Administration, including 
decisions by the administrative law judge, and give the 
evidence appropriate consideration and weight); see also 38 
U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  

The Board notes that there is an October 2001 VA treatment 
record indicating that the Veteran was applying for Social 
Security Administration (SSA) disability compensation.  There 
is no indication in the claims file that any attempt has been 
made by VA to obtain potential records associated with the 
SSA disability application.  The application and associated 
records may bear directly upon the issues currently before 
the Board and must be obtained.

The RO should therefore contact the SSA and take all 
necessary attempts to obtain all records related to the 
Veteran's application for SSA disability benefits or any 
award of benefits related thereto.  38 C.F.R. § 3.159; see 
also 38 C.F.R. § 3.159(c)(2) (when attempting to obtain 
records in the custody of a Federal department or agency, 
including the Social Security Administration, VA must make as 
many requests as are necessary to obtain relevant records; VA 
will end its efforts to obtain records from a Federal 
department or agency only if VA concludes that the records 
sought do not exist or that further efforts to obtain those 
records would be futile).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA has complied with its 
duty to assist the Veteran under 38 C.F.R. 
§ 3.159(c)(2) by requesting all VA 
treatment records regarding treatment, 
therapy or counseling received for the 
Veteran's psychological issues from 
October 2006 to the present.

2.  The RO should request, directly from 
the SSA, complete copies of any disability 
determination(s) it has made concerning 
the Veteran, as well as copies of the 
medical records that served as the basis 
for any such decision(s).  All attempts to 
fulfill this development must be 
documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted, with the RO either 
documenting for the file that such records 
do not exist or that further efforts to 
obtain them would be futile and the 
Veteran should be informed in writing.

3.  Once the above actions have been 
completed to the extent possible, schedule 
the Veteran for a VA psychiatric 
examination to determine the nature, 
extent of severity, and etiology of any 
psychiatric disorder(s), including 
depression, that may be present.  The 
claims file, including a copy of this 
Remand, must be made available to and 
reviewed by the examiner.  The examination 
report is to include a detailed account of 
all pathology present and of any tests 
deemed necessary.  Based on a review of 
the claims folder and the results of the 
examination, the examiner must delineate 
all diagnoses reached to account for the 
Veteran's psychiatric symptomatology.  The 
examiner must also express an opinion as 
to whether any psychiatric disorder(s) 
found on examination, including 
depression, etc., is/are related to the 
Veteran's military service in any way.

The examination report should include the 
rationale for all opinions expressed.

4.  Once the above actions have been 
completed, readjudicate the claim and 
issue a supplemental statement of the 
case.  Then afford the Veteran the 
requisite opportunity to respond before 
the claims folder is returned to the Board 
for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


